

115 HRES 409 IH: Recognizing and commending Lunchtime Music on the Mall and its performers and partners for benefitting the District of Columbia and regional residents as well as visitors to the Nation’s capital.
U.S. House of Representatives
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 409IN THE HOUSE OF REPRESENTATIVESJune 26, 2017Ms. Norton submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONRecognizing and commending Lunchtime Music on the Mall and its performers and partners for benefitting the District of Columbia and regional residents as well as visitors to the Nation’s capital. 
Whereas the National Mall Revitalization and Designation Act (H.R. 2543, One Hundred Fourteenth Congress) sought to enliven the National Mall for residents and visitors; Whereas the National Park Service, the Washington Metropolitan Area Transit Authority, the Smithsonian Institution, the D.C. Department of Parks and Recreation, and the D.C. Commission on the Arts and Humanities are partners in sponsoring the 2017 Lunchtime Music on the Mall every Tuesday and Thursday from noon to 1 p.m. during the summer months; 
Whereas many Federal and other employees work downtown and in the vicinity of the National Mall; Whereas the National Mall is a national and regional tourist attraction; 
Whereas Lunchtime Music on the Mall offers entertainment to workers and visitors alike; Whereas the National Mall is a national treasure, supported by United States taxpayers to provide a unique park space with potential for various kinds of outdoor enjoyment; 
Whereas many talented amateur and professional musicians reside in the District of Columbia and the national capital region; Whereas the National Mall provides a natural stage for the display of city and regional talent; 
Whereas this year Lunchtime Music on the Mall will be located on the National Mall across from the entrance to the National Air and Space Museum; and Whereas 2017 is the sixth season for Lunchtime Music on the Mall: Now, therefore, be it 
That the House of Representatives recognizes and commends— (1)Lunchtime Music on the Mall for providing enhancement to urban life and musical culture in the Nation's capital and appreciation of the outdoors at the National Mall; 
(2)local performers bringing their talents to Lunchtime Music on the Mall; and (3)the National Park Service, the Washington Metropolitan Area Transit Authority, the Smithsonian Institution, D.C. Department of Parks and Recreation, and the D.C. Commission on the Arts and Humanities for their public service in providing live music performances at no charge to the public. 
